Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 27, 1988, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial because of the argumentative manner in which both the prosecutor and defense counsel conducted themselves before the jury. However, although the trial was punctuated by several contentious exchanges between the court and counsel, and between the witnesses, including the defendant himself, and counsel, we conclude these exchanges were not so numerous or extensive so as to deprive the defendant of a fair trial *644(see, People v Galloway, 54 NY2d 396). Moreover, the Trial Justice exercised sufficient control over the conduct of the trial to prevent the behavior of the participants from either overshadowing the orderly presentation of the evidence, or prejudicing the jury’s determination.
We also find no basis to disturb the sentence.
We have examined the contentions raised by the defendant in his supplemental pro se brief and find them either to be unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.